Citation Nr: 0516267	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for granuloma annulare.

2.  Entitlement to service connection for degenerative joint 
disease and impingement syndrome of the shoulders.

3.  Entitlement to service connection for joint pain of the 
left knee, claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for joint pain of the 
right and left heels, right and left ankles, right knee, and 
right and left hips, including as due to undiagnosed illness.

5.  Entitlement to a compensable evaluation for left ear 
hearing loss, prior to December 17, 2003.

6.  Entitlement to an evaluation in excess of 10 percent for 
left ear hearing loss, from December 17, 2003.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 21, 1990, to 
May 8, 1991, with service in the Southwest Asia theater of 
operations from January 11, 1991, to March 21, 1991.  The 
veteran also served with the Army National Guard from 
September 1972 to October 1992, which included his completion 
of several periods of active and inactive duty for training.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  In May 2004, the Board 
remanded the matters currently remaining on appeal to the RO, 
via the Appeals Management Center, for the completion of 
additional development and action.  The Board is satisfied 
that all action requested on remand is now complete, such 
that it may proceed with a decision herein as to these 
issues.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's active service included duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  Currently diagnosed granuloma annulare, degenerative 
joint disease and impingement syndrome in the shoulders, and 
right heel plantar fascitis did not manifest in active 
service or within a year thereafter, and are not otherwise 
etiologically related to active service, to include as the 
result of undiagnosed illness.

4.  Currently diagnosed causalgia and type I complex regional 
pain syndrome in the left knee, left ankle, and left heel are 
etiologically related to a nonservice-connected gunshot wound 
to the left knee with residual nerve damage.

5.  Current left ankle and left heel disorders also did not 
manifest within active service or a year thereafter, and are 
not otherwise etiologically related to active service, to 
include as the result of undiagnosed illness. 

6.  Objective manifestations of joint pain in the right 
ankle, right knee, and right and left hips are not the result 
of any diagnosed condition. 

7.  Service connection is only in effect for hearing loss in 
the left ear.  

8.  Prior to December 6, 2002, the medical evidence did not 
demonstrate that the veteran was totally deaf in both ears; 
from December 6, 2002, the medical evidence indicates that 
the veteran is not deaf in both ears.

9.  Prior to December 17, 2003, the veteran's left ear 
hearing loss was productive of Level IV impairment.


10.  From December 17, 2003, the veteran's left ear hearing 
loss is productive of Level VI impairment.


CONCLUSIONS OF LAW

1.  Granuloma annulare was not incurred in active service, to 
include during active duty for training.  38 U.S.C.A. §§ 101, 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2004).

2.  Degenerative joint disease and impingement syndrome of 
the shoulders was not incurred in active service, to include 
during active or inactive duty for training.  38 U.S.C.A. §§ 
101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2004).

3.  Causalgia and type I complex regional pain syndrome of 
the left knee, claimed as due to undiagnosed illness, was not 
incurred in active service.  38 U.S.C.A. §§ 101, 1117 (West 
2002); 38 C.F.R. § 3.317 (2004).

4.  Causalgia and type I complex regional pain syndrome of 
the left heel and left ankle, as well as left heel plantar 
fascitis, was not incurred in active service, to include 
during active or inactive duty for training.  38 U.S.C.A. §§ 
101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2004).

5.  Right heel plantar fascitis was not incurred in active 
service, to include during active or inactive duty for 
training.  38 U.S.C.A. §§ 101, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

6.  Joint pain of the right ankle, right knee, and right and 
left hips was incurred in active service.  38 U.S.C.A. §§ 
101, 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.317 (2004).


7.  Prior to December 17, 2003, the criteria for the 
assignment of a compensable evaluation for left ear hearing 
loss have not been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 U.S.C.A. § 1160 (as in effect prior to December 6, 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004); 
38 C.F.R. § 3.383 (as in effect prior to December 6, 2002).

8.  From December 17, 2003, the criteria for the assignment 
of an evaluation in excess of 10 percent for left ear hearing 
loss have not been approximated.  38 U.S.C.A. §§ 1155, 1160 
(West 2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are also codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claims at this time does not 
prejudice him in the disposition thereof.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio that 
informs the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such decision.  
See Pelegrini II at 120-123; see also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

The claims now pending on appeal were originally received at 
the RO in mid-October 2001.  Thereafter, the RO transmitted 
an initial VCAA notice letter to the veteran in late October 
2001.  This communication informed the veteran of the RO's 
expanded duties to notify and assist him under the VCAA, 
explained that it was developing his claims pursuant to the 
latter duty, requested that he submit any pertinent evidence 
he had to support his claims, and indicated that it would 
assist him in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining evidence in 
support of his claims, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all pertinent information.  The RO also indicated 
that it would provide the veteran with a new medical 
examination or would secure a medical opinion for any or all 
of his claims, if it thought that such an examination or 
opinion was necessary to make a decision in the case.  The RO 
then advised the veteran that he would be scheduled soon for 
a VA audiological examination with regard to his claim for an 
increased rating for hearing loss.

Also in the October 2001 VCAA letter, the RO advised the 
veteran of the necessary requirements to establish 
entitlement to service connection for an undiagnosed illness 
related to Gulf War service, as well as of the types of 
evidence that could support his claims.  The RO then advised 
the veteran that it had already obtained his service medical 
records, and had requested his VA treatment records from his 
identified treating facility, but also told the veteran that 
it still needed certain evidence from him, namely any 
additional outstanding treatment records, VA or private.  The 
RO informed the veteran that he could sign and return a 
release form to the RO so that it could obtain any 
outstanding private medical reports, or that he could instead 
obtain and submit these reports to the RO.  

In a June 2002 rating action, the RO listed all evidence 
considered in support of the claims, and addressed the 
regulatory criteria necessary to establish entitlement to 
service connection or for an increased evaluation.  The RO 
then explained the reasons why it had to deny the veteran's 
claims, citing pertinent findings from the veteran's medical 
records as contained in the claims file.

After the veteran filed his notice of disagreement with the 
June 2002 rating decision in November 2002, the RO issued a 
statement of the case dated in January 2003 that again 
reviewed the evidence of record that it considered in support 
of the claims, including service medical and VA treatment and 
examination reports.  The RO also provided notice of laws and 
regulations potentially applicable to the veteran's claims, 
by providing the text of the VCAA's implementing regulations, 
as well as the text of other VA regulations pertinent to the 
veteran's requests for service connection and an increased 
evaluation.  See 38 C.F.R. Parts 3 and 4 (2004).  The RO then 
explained, however, that the evidence of record still did not 
support any award of service connection or an increased 
disability evaluation, with review of the medical evidence in 
comparison to the requisite legal criteria.  

In mid-April 2003, the veteran testified at a local RO 
hearing.  Thereafter, the RO sent the veteran an April 2003 
letter that reiterated discussions held during the hearing as 
to certain evidence the veteran would procure and supply for 
his claims, and as to evidence the RO would attempt to secure 
for the claims file.  In late April 2003, the RO received a 
letter from the South Dakota National Guard advising that it 
had already released all of the veteran's medical records to 
him. An early May 2003 report of contact form then indicates 
that an individual from the RO contacted the veteran to have 
him forward these records, as well as certain other 
previously discussed private medical records.  The veteran 
then supplied these records to the RO in mid-May 2003, and 
they are now associated with the claims file. 
 
The RO then issued a June 2003 supplemental statement of the 
case (SSOC) to the veteran, which reviewed all of the newly 
received evidence of record in conjunction with the legal 
criteria necessary to grant his claims, and advised him that 
based upon all of the pertinent evidence, his claims remained 
denied.  

The veteran then filed his substantive appeal to the Board in 
July 2003.  In a January 2004 letter, the RO advised him that 
it was transferring his claims to the Board for review, and 
notified him as to how he could still submit additional 
evidence to VA.  Then, in an early May 2004 determination, 
the Board decided (denied) certain of the veteran's claims on 
appeal, but also remanded several matters to the RO for 
additional action, including further development in 
accordance with the VCAA.

Thereafter, in a new VCAA letter issued in mid-May 2004, the 
RO, via the Appeals Management Center (AMC), again reviewed 
its expanded duties to notify and assist the veteran, and 
reminded him of how he could assist the RO with his claims.  
The RO told the veteran that he would be scheduled for new VA 
examinations.  The RO then advised the veteran as to the 
evidence already of record in support of the remaining claims 
on appeal, delineated the specific legal requirements for 
service connection of a claim (along with a description of 
the type of evidence necessary to support each element of 
such a claim), and then advised the veteran to provide any 
additional evidence or information that he might have that 
pertained to his claims.

Thereafter, in another SSOC dated in November 2004, the RO 
(again via the AMC) advised the veteran that based upon the 
results of a recent VA audiological evaluation, his request 
for an increased rating for hearing loss would be granted, 
and increased from noncompensable (0 percent) to 10 percent, 
effective from the date of that examination.  The RO then 
explained, however, the reasons why the remainder of the 
veteran's claims were still denied, in conjunction with all 
evidence of record and the legal requirements to service-
connect these claims.

Then, in a December 2004 letter, the RO advised the veteran 
that it was returning his appeal to the Board for further 
review, and again informed him of how he could still submit 
additional evidence to VA, if he so desired.  

The Board acknowledges that complete VCAA notice in this case 
may not have been provided prior to the initial June 2002 RO 
determination in this matter.  Accordingly, the Board notes 
that after the second VCAA notice was provided in May 2004, 
the veteran was given a sufficient opportunity to respond to 
it, and then an appropriate SSOC was issued to him in 
November 2004, prior to the return of his appeal to the Board 
for review.  Thus, any timing-of-notice error was remedied by 
the RO's subsequent provision of adequate notice, such that 
the veteran suffered no prejudice from improper timing.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

The above therefore shows that, throughout this appeal, VA 
notified the veteran as to the legal criteria governing his 
claims, the evidence needed to show entitlement to the 
benefits sought, how VA could and would help him obtain 
relevant records and/or new medical examination if needed, 
and that he was ultimately responsible for providing evidence 
in support of his claims.  VA also specifically asked the 
veteran to provide any evidence he had in support of his 
claims, consistent with the fourth element of Pelegrini II.  
Furthermore, the Board finds that appropriate VCAA notice was 
provided to the veteran during the RO's review of this 
matter, thus providing him with a meaningful opportunity to 
participate effectively in the processing of his claims.  
Moreover, there is no indication of perceived or alleged 
prejudicial error via the provision of defective or otherwise 
inadequate VCAA notice as to these claims.  See Mayfield, 
supra.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied in this case, it has relied 
on communications other than the RO's formal VCAA notice 
letters to the veteran.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once this has been done - 
irrespective of whether it has been done by way of a single 
notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004) and Mayfield, supra.

Furthermore, the Board also finds that VA made reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims.  See 38 U.S.C.A.§ 5103A (a), (b), and 
(c).  The claims file now includes the veteran's identified 
record of VA and private treatment, as well as his service 
medical records.  VA also conducted necessary medical inquiry 
in an effort to substantiate the veteran's claims.  38 
U.S.C.A. § 5103A(d).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion "when 
such is necessary" to decide a claim.  38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  Here, the veteran 
was afforded VA examinations in May 2002, December 2003, and 
July 2004.  

At this time, the Board observes that the veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Under the facts of this case, 
then, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) 
(noting that the rule of prejudicial error as governed by 
38 U.S.C.A. § 7261(b) and applicable to the evaluation of 
notice provided under 38 U.S.C.A. § 5103(a) should not permit 
"automatic" remands essentially based upon technicalities); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to 
the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran in this 
case, and that the record is now ready for appellate review.

Claims for Service Connection of Skin and Joint Problems, 
Including as the Result of Undiagnosed Illness

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Under applicable law, a "veteran" is an individual who 
served in the active military, naval or air service, and who 
was discharged or released under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1 (2004).  The term "active military, naval or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty for training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

For claims involving Persian Gulf War service, 38 U.S.C.A. 
§ 1117 (West 2002) authorizes VA to compensate any veteran 
with a chronic disability resulting from an undiagnosed 
illness or a combination of undiagnosed illnesses manifesting 
either during this period of service or within the applicable 
presumptive period.  See also 38 C.F.R. §§ 3.317(a)(1), (5) 
(2004).  Per 38 C.F.R. § 3.317(a)(1), a veteran may receive 
compensation if he exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
the ones listed in 38 C.F.R. § 3.317(b) (2004), provided that 
such disability becomes manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and by history, physical 
examination and laboratory tests, cannot be attributable to 
any known clinical diagnosis.  See also 66 Fed. Reg. 56,614-
56,615.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and is thus a 
"Persian Gulf War" veteran.  See 38 C.F.R. § 3.317.

Per 38 C.F.R. § 3.317(a)(3) (2004), "objective indications 
of chronic disability" include "signs" of objective 
medical evidence perceptible to an examining physician and 
other "non-medical indicators" that are capable of 
independent verification.  Under 38 C.F.R. § 3.317(a)(4) 
(2004), disabilities existing for six months or more and 
those that exhibit intermittent periods of improvement and 
worsening over a six-month period are considered chronic, and 
the six-month period is to be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.           

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976, effective March 1, 
2002, which contains new provisions relating to Persian Gulf 
War veterans.  Section 202 of the Act expands compensation to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
irritable bowel syndrome, or any other illness that meets the 
requisite criteria, as well as any diagnosed illness that the 
Secretary determines in regulations prescribed under 
38 U.S.C.A. § 1117(d) (West 2002) to warrant a presumption of 
service connection.  See 38 C.F.R. § 3.317(a)(2)(i)(B), (C) 
(2004).  "Medically unexplained chronic multisymptom 
illness" is a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 
38 C.F.R. § 3.317(a)(2)(ii) (2004).  

Per 38 C.F.R. § 3.317(c) (2004), compensation will not be 
paid if there is affirmative evidence that an undiagnosed 
illness was: (1) not incurred during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) caused by a supervening condition or event that 
occurred between the veteran's departure from active duty in 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the result of 
willful misconduct or the abuse of alcohol or drugs.  

Factual Background

The Board initially notes that it has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now of record in support of these claims.

The available record includes the veteran's service medical 
records, with several Army National Guard reports, as dated 
from approximately May 1972 to October 1992.  These records 
include medical examination reports with related 
documentation dated in May 1972, September 1976, September 
1980, October 1984, October 1988, November 1988, October 1990 
(prior to the veteran's entry into active service for the 
Persian Gulf War), December 1990, April 1991 (at the time of 
demobilization from active service in the Persian Gulf), and 
October 1992.  These reports are negative for complaints, 
symptoms, diagnosis, or treatment relative to any of the 
veteran's joints or his skin.  

Private records from Rapid City Regional Hospital dated in 
September 1977, reflecting the veteran's six-day stay for 
treatment following an accidental shooting of himself while 
cleaning a .25 caliber pistol (after target shooting with a 
volunteer police force).  The veteran sustained a gunshot 
wound to his left distal thigh, with damage to the peroneal 
branch of the popliteal nerve with foot drop, and underwent 
surgery to repair damage from the wound.  A follow up 
treatment report dated at the end of September 1977 
(approximately three weeks later) indicated that he still had 
continuous pain in his left heel.  X-ray evaluation showed no 
abnormalities of the heel, and the impression was causalgia 
pain.  The veteran's wounds were noted to have healed well, 
and although he still did not have any detectable activity in 
the anterior tibialis muscle, he did show some minimal 
dorsiflexion of the toes and small muscles of the foot.  

The veteran's service medical records then indicate that in 
March 1978, he had an orthopedic consultation to ascertain 
his ability to continue in his duties.  He was able to 
ambulate occasionally with a knee brace and the use of a 
transcutaneous nerve stimulator for chronic left foot pain.  
Clinical evaluation showed minimally decreased calf size on 
the left, normal functioning of the left knee, and normal 
functioning of the plantar flexors, invertors, and evertors, 
but with minimal to no action of the dorsiflexors.  The 
veteran had a protective sense on the dorsum of his foot, 
with normal sensation of the plantar aspect of the foot.  
Tinel's sign could not be elicited, but the veteran was able 
to passively dorsiflex the foot to 20 degrees.  The diagnosis 
was six months post left sciatic nerve injury, secondary to 
gunshot wound, and the recommendation was that given his 
progression in recovery, the veteran should be retained in 
the service. 

Thereafter, a September 1980 service report of medical 
examination noted a bullet wound to the left leg with 
apparent injury to the sciatic nerve and weakness of the 
dorsiflexors of the ankle but without current foot drop; the 
veteran was then noted to be doing well.  Following reports 
of medical examination in October 1984 and October 1988 only 
noted an asymptomatic left leg scar.  

Clinical findings on the veteran's October 1990 report of 
medical examination (for his entry into the Persian Gulf), 
with the exception of a noted scar on the posterior side of 
the left knee and some noted hearing loss upon testing, were 
negative for any joint or skin problems.  Moreover, clinical 
findings for all examined systems (except for eyes and ears) 
on the veteran's April 1991 demobilization examination report 
(for his departure from the Persian Gulf) were  normal.  On 
his companion April 1991 report of medical history, the 
veteran also indicated only that he had gained weight in the 
Persian Gulf and had had some problems with hearing loss and 
hemorrhoids; he additionally described the state of his 
health as "excellent."

A July 1991 VA general medical examination report noted that 
the veteran had a history of a left leg gunshot wound, with 
entry at the popliteal area and exit at the lateral area, 
apparently damaging several nerves, including the sciatic and 
possibly the peroneal nerves.  The examiner observed that the 
veteran had recovered from the injury fairly well, but still 
had causalgia with pain in the anterior dorsum of the left 
foot and heel.  The veteran also complained of mild bilateral 
shoulder pain.  Clinical evaluation of the extremities 
revealed no edema, and well preserved peripheral pulses.  
There were scars along the medial posterior aspect of the 
left popliteal area and on the lateral aspect on the left 
knee.  There was mild anesthesia on the left lateral foot, 
but range of motion and muscle strength for that foot and leg 
were otherwise normal.  Reflexes were normal to slightly 
hypoactive (but the examiner noted that this finding was 
questionable), and the neurological evaluation was otherwise 
unremarkable.  The examiner diagnosed a history of gunshot 
wound to the left leg with residual causalgia pain.

Records from the Ortman Clinic, dated from approximately 
February 1991 to September 1993, include a report from the 
veteran in February 1991 that he needed treatment of his left 
arm, possibly for a strain following either push-ups or 
because of the gear he carried in service.  A September 1993 
note pertaining to his left heel recorded a clinical 
assessment of causalgia in the left sciatic nerve from an 
injury in the 1970's, and included a recommendation for arch 
supports. 

At a VA examination in November 1993, the veteran complained 
of knee pain.  The examiner recorded that the veteran 
experienced mild knee discomfort from time to time, with a 
feeling of locking under the patella when he climbed stairs.  
He said that he had never experienced an actual episode of 
locking, or of acute swelling, erythema, or similar symptoms.  
He reported that his knees has bothered him for several 
months after his return from the Persian Gulf, and that he 
occasionally still noticed some stiffness and crepitus, 
especially in the right knee.  He also stated that he had had 
other joint problems, especially in the shoulders, which 
bothered him for about six months after returning from the 
Persian Gulf.  He reported current minimal shoulder problems, 
noted as minimal discomfort and occasional popping focused on 
the right side.  He indicated that he had never injured his 
shoulders.  In his report, the examiner also noted the 
veteran's history of a gunshot wound to the left popliteal 
area, sustained during a civilian accident in 1977, with 
current causalgia in the anterior dorsum of the foot in the 
heel because of that accident, but no other significant 
problems related to it.  Clinical evaluation of the 
extremities revealed no peripheral edema.  Peripheral pulses 
were easily palpated, with dorsalis pedis and posterior 
tibial all in the radial areas.  There was no joint swelling.  
There was crepitus in the knees, more prominent in the right 
patella, but otherwise no swelling or tenderness, and no 
other abnormal joints.  Neurological examination was normal 
in all measured respects.  The examiner's assessments were 
hearing loss and subjective symptoms of joint discomfort and 
stiffness from time to time, more prominent in the right knee 
and both shoulders, and quiescent with minimal if any 
symptoms.   

August 1994 private treatment notes from D.R., concerning 
evaluation of the veteran's feet, indicate that he reported 
with complaints of bilateral heel pain, worse on the right, 
in existence for the last four to five months.  He noted that 
he had tried generic arch supports, as well as the wearing of 
his cowboy boots, but stated that he still had pain, and so 
he presented for the casting of prescription orthotics.  D.R. 
noted that x-ray evaluation showed little to no heel spur on 
the left foot, and none on the right.  He observed that the 
veteran had a cavus foot structure, and needed a very firm 
arch support based upon where his symptoms were located (in 
the calcaneal tuberosity, medial aspect).  D.R. recorded a 
diagnosis of plantar fascitis, as the veteran also had 
soreness along the course of the medial slip of the plantar 
fascia, and arranged for the creation of orthotics for the 
veteran's use.     

VA outpatient treatment records dated from October 1995 to 
July 2000 include notation of diagnosis and treatment of 
granuloma annulare on the veteran's arms from April 1999 to 
November 1999.  A May 1996 note classified a skin rash on the 
arms as tinea corporis.  An April 1999 record noted that the 
veteran had had granuloma annulare for six years. 
 
Records from Dr. R., Methodist Healthcare, Mid South Heart 
Institute, and the Heart Doctors, dated from approximately 
January 1996 to February 2003, mainly concern cardiovascular 
and diabetic treatment, but also contain other findings 
pertinent to the claims on appeal.  Dr. R. noted the presence 
of a bizarre rash in January 1996, but later described it as 
granuloma annulare on the arms, biopsy proven, in June 1998.  
In an April 2000 discharge summary, the physical examination 
report included notation that there was movement of all 
extremities, with no obvious deformities, pretibial edema, 
cyanosis, or clubbing, and that peripheral pulses were 
present.  Skin was of normal color with no other abnormal 
discoloration.  A June 2000 report of history and physical 
examination noted that the veteran's prior surgical 
procedures or illnesses included a gunshot wound in 1977, and 
that there was no other history of serious illnesses, 
surgeries, or accidents requiring prolonged bed rest or 
hospitalization.  On clinical evaluation in June 2000, the 
veteran was in no acute distress, and there was movement of 
all extremities, with no obvious deformities, pretibial 
edema, cyanosis, or clubbing.  Peripheral pulses were again 
present, and skin was of normal color with no other abnormal 
discoloration.  The Heart Doctors documented annulare 
granuloma disease in February 2003, as well as clinical 
findings of excellent distal pedal pulses in the lower 
extremities and no significant peripheral extremity edema.


The record also includes VA outpatient treatment reports 
dated from September 2000 to March 2003.  A December 2000 
note recorded the veteran's request for more medication to 
relieve chronic leg pain from a previous leg injury.  
February 2001 entries include a recorded finding of causalgia 
secondary to sciatic injury in 1977 with respect to the 
veteran's foot, and the results of a physiatry consult for 
his left leg in February 2001, which noted that the veteran 
sustained a gunshot wound from a 25-caliber pistol to the 
area behind his left knee in 1977, with resultant sciatic 
nerve injury and required surgery to repair the nerve, but 
with residual weakness and foot drop for the next two years.  
The veteran reported continued degrees of a burning-type 
discomfort in the lateral heel and foot area since that time, 
and after clinical evaluation, the February 2001 VA physician 
diagnosed causalgia, also known as complex regional pain 
syndrome type I.  A March 2001 VA outpatient treatment note 
recorded that the veteran suffers from chronic lower 
extremity pain secondary to a traumatic injury from a gunshot 
wound in the late 1970's.  Physical examination revealed a 
man in no acute distress, with no edema found on evaluation 
of the extremities.  The diagnosis was chronic pain.  A 
January 2002 VA outpatient treatment record included a report 
that the veteran continued to have left leg pain related to a 
peroneal nerve injury from a gunshot wound to that side 
several years ago.  Physical examination again revealed a man 
in no acute distress, with no edema found on evaluation of 
the extremities.  The feet were normal without ulcers, with 
normal sensation upon monofilament testing, and peripheral 
pulses intact.  The diagnosis was chronic leg pain.  May 2002 
and December 2002 records continued the diagnosis of 
granuloma annulare.

The veteran underwent a VA joints examination in May 2002.  
In his report, the examiner stated that he reviewed the 
claims file.  The veteran told the examiner that he did not 
remember going on sick call for anything during his Persian 
Gulf service, but stated that he had pain in his shoulders 
upon his return.  He indicated that prior to this service, he 
had experienced no injury to his shoulders, and that his 
shoulders did not bother him.  He identified the pain as 
occurring in the top of the anterior part of the shoulder.  
He noted that he did not have any dislocation or giving way 
of the shoulders, but that they did catch and pop at times.  
He also had shoulder stiffness in the morning, but no 
weakness, swelling, increased heat or erythema.  The veteran 
also noted problems with his ankles.  The examiner observed 
that the veteran had previously sustained an injury from an 
accidental gunshot wound to his left posterior knee, 
resulting in damage to the sciatic nerve there, and had 
chronic pain due to that condition, which affected his 
ambulatory activities.  The examiner noted that beyond a left 
ankle sprain, the veteran had had no other injury to the 
ankles, including fracture.  There was no history of ankle 
weakness, instability, swelling, increased heat, erythema, 
locking, or giving way, but there was a history of pain, 
stiffness, and popping.  The examiner stated that with 
respect to the shoulders and ankles, the veteran had not 
undergone any surgery, and had no history of constitutional 
symptoms or symptoms of generalized inflammatory arthritis.  
The examiner also reported that the veteran did not describe 
any other joint pains occurring during or after his Gulf War 
service.    

On clinical evaluation in May 2002, the examiner also noted 
the presence of granuloma annulare on the veteran's hands and 
forearms.  As to the shoulders, the examiner reported no 
acute or chronic swelling or deformity, and no increased heat 
or erythema.  The right shoulder was nontender to palpation, 
but the left shoulder was mildly tender anteriorly.  
Impingement maneuvers were negative on the right shoulder, 
but mildly positive on the left.  There was bilateral 
crepitus with internal and external rotation, but no pain on 
resisted abduction.  No shoulder weakness was found.  On 
active range of motion for the shoulders, there was no 
objective evidence or complaints of pain, and with repeated 
use, there was no additional loss of motion (and no history 
of the same because of flare-ups), and no pain, weakness, 
incoordination, or fatigability.  Clinical evaluation of the 
ankles showed no acute or chronic swelling or deformity, or 
increased heat or erythema.  The ankles were nontender to 
palpation, and drawer and inversion tests were negative.  The 
veteran could rise up on his heels and toes without objective 
evidence or complaints of pain, and his gait was normal.  
There was no observed ankle weakness, and no objective 
evidence or complaints of pain on active range of motion.  
With repeated use, there was no evidence of additional pain 
and loss of motion (and no history of the same because of 
flare-ups), weakness, incoordination, or fatigability.  The 
examiner's diagnosis was bilateral degenerative joint disease 
and impingement syndrome of the shoulders.  He reported that 
there was no evidence of any acute or chronic ankle 
condition, or of any undiagnosed ankle conditions.  He also 
stated that there were no acute or chronic arthritic changes 
of other joints noted upon examination, no other identified 
joint pain conditions, and no undiagnosed joint conditions.          

VA range of motion testing was also completed in May 2002.  
Normal shoulder range of motion was listed as from: 0 to 180 
degrees for flexion; 0 to 60 degrees for extension; 0 to 180 
degrees for abduction; 0 to 90 degrees for external rotation; 
and 0 to 90 degrees for internal rotation.  Range of motion 
for the veteran's right shoulder was measured from 0 degrees 
to: 176 degrees (active) and 180 degrees (passive) for 
flexion; 60 degrees (active and passive) for extension; 180 
degrees (active and passive) for abduction; 75 degrees 
(active) and 90 degrees (passive) for external rotation; and 
42 degrees (active) and 53 degrees (passive) for internal 
rotation.  Range of motion for the left shoulder was measured 
from 0 degrees to: 135 degrees (active) and 145 degrees 
(passive) for flexion; 52 degrees (active) and 60 degrees 
(passive) for extension; 125 degrees (active) and 135 degrees 
(passive) for abduction; 65 degrees (active) and 80 degrees 
(passive) for external rotation; and 50 degrees (active) and 
60 degrees (passive) for internal rotation.  

Normal range of ankle motion was listed in the May 2002 VA 
testing report as from 0 to 20 degrees for dorsiflexion and 
from 0 to 50 degrees for plantar flexion.  The veteran's 
range of motion for his right ankle was measured from 0 
degrees to: 10 degrees (active) and 14 degrees (passive) for 
dorsiflexion, and 50 degrees (active and passive) for plantar 
flexion.  The veteran's range of motion for his left ankle 
was measured from 0 degrees to: 6 degrees (active) and 10 
degrees (passive) for dorsiflexion, and 50 degrees (active 
and passive) for plantar flexion.  

VA x-ray evaluation of the shoulders in May 2002 resulted in 
impressions of: (1) mild supraspinatus peritendinitis 
calcarea, bilaterally; (2) mild degenerative changes of the 
glenohumeral joints, left greater than right; and (3) mild 
degenerative changes of both acromioclavicular joints, left 
more pronounced than right.

VA x-ray evaluation of the ankles in May 2002 revealed 
impressions of: (1) no diagnostic features of significant 
ankle abnormalities, although there may be mild beaking of 
the anterior lip of the distal left tibia and minimal 
relative narrowing of the right ankle joint; (2) incidental 
small posterior and plantar right calcaneal spurs; and (3) no 
demonstrable evidence of recent or remote fractures.

The May 2002 VA examiner supplemented his report in June 
2003.  In this report, he opined that the veteran's mild loss 
of motion of the ankles did not represent undiagnosed 
illness, because: (1) examination did not show any findings 
of an ankle condition; (2) the loss of motion was small and 
would not be unusual for a man of the veteran's age; (3) the 
veteran reported a prior left ankle sprain, which could 
result in some chronic loss of motion; and (4) an unrelated 
accidental gunshot wound to the left posterior knee area 
occurred, with known damage to the sciatic nerve, and loss of 
dorsiflexion was found at a follow-up evaluation six months 
later.  

At a local RO hearing in April 2003, the veteran testified 
that in approximately November 1994, he noticed a series of 
little bumps underneath his arms, similar to a skin rash.  He 
stated that after a VA physician biopsied and examined it, 
then appearing circular in nature, the diagnosis was 
granuloma annulare.  He indicated that he did not think the 
condition was granuloma annulare, and noted that after this 
biopsy, the problem became much worse.  He also reported that 
another VA dermatologist told him that the cause of this 
condition was unknown.  The veteran also testified that he 
had shoulder pain right after his return from the Persian 
Gulf, and that he believed it to be related to the heavy 
packs he had to carry.  He also reported pain in his knees 
and ankles.  As to his left ankle, he testified that this  
problem was related to his gunshot accident, as he had 
referred pain extending from above the knee to his foot, with 
all of his pain in the heel and in the top of his foot.

The veteran underwent a VA skin and joints examination in 
July 2004.  In the report, the examiner indicated that she 
had reviewed the claims file.  Regarding the veteran's skin 
condition, he stated that while in the Persian Gulf, he was 
bitten by a few bugs, but he denied having any rash during 
military service.  The examiner noted that he started 
complaining about a skin rash in 1994, and that he was 
thereafter diagnosed with granuloma annulare.  The veteran 
reported that this condition is chronic, and that it only 
disappeared once in 2000 when he underwent bypass surgery, 
but then reappeared shortly afterwards.  On clinical 
evaluation, the examiner observed that slightly reddened, 
percutaneous and annular lesions, without scaling, were 
present on the dorsal aspect of both forearms.  The veteran 
denied any itching, pain, irritation, or numbing in the area 
of the rash, and the examiner observed that he did not have 
any systemic symptoms with the lesions.  The examiner 
additionally noted that the veteran was recently diagnosed 
with a basal cell carcinoma over his back and on the upper 
part of his thoracic spine just six weeks prior, and that the 
area was excised completely and healing.  The veteran also 
had a post-bypass surgical scar extending from the jugular 
notch to the epigastric area, with another scar on the medial 
aspect of the right lower extremity post-vein harvesting.  
The examiner also documented a scar in the left popliteal and 
patellar area, residual of an accidental gunshot wound.  The 
examiner diagnosed granuloma annulare, a skin lesion of 
unknown origin, and opined that it was less likely than not 
related to service because it occurred three years after 
discharge.     

On evaluation of the joints in July 2004, the examiner 
observed that the veteran began complaining about generalized 
joint pain soon after his military discharge.  The veteran 
noted, however, that because his wife was very sick at that 
time, he did not have time to deal with this pain.  He 
reported that he had to hold and carry heavy packs and 
equipment while he was in the Persian Gulf, and stated that 
he felt that loading and unloading of equipment there was the 
reason for his shoulder pain.  He reported that his joint 
pain began within a year after his military discharge.  The 
examiner observed that after the veteran sought medical 
attention, he developed degeneration changes and impingement 
syndrome in both shoulders.  The veteran assessed the overall 
pain in his joints at 7 out of 10, and noted that this pain 
was present in his shoulders, knees, hips, and ankles.  He 
reported occasional ankle swelling, and that his joint pain 
was waking him up at night.  The examiner noted that the 
veteran denied having any arthroscopy or any surgical 
procedure to his joints except for his prior surgery on the 
left knee after a non-service-connected accidental gunshot 
wound.  He complained of occasional weakness and cramping in 
his legs, but did not report a numbing or tingling sensation, 
and denied stiffness, giving way, or locking.  The veteran 
reported that for the last year, his pain has been so intense 
as to prevent him from undertaking his daily exercise 
routine.  The examiner observed that during evaluation after 
his military discharge in July 1991, there was no recorded 
joint pain, and the extremities evaluation was insignificant.  

On VA clinical evaluation of the joints in July 2004, the 
veteran was in no acute distress, and his gait was antalgic 
and independent (and without use of a cane or brace).  He 
denied any neck pain, and range of motion of the neck was 
intact.  There was tenderness in both shoulders, but no 
lesion, erythema, or swelling.  Range of motion for both 
shoulders was in the normal range, from 0 to 180 degrees with 
anterior flexion and abduction, and minimal pain present at 
the extremes.  There was no erythema or subluxation present, 
and clicking in the elbows, but range of motion was also 
normal.  There was no wrist pain, and dorsi and palmar 
flexion was normal, with no redness, erythema, or swelling.  
The hips were nontender.  The veteran could do the straight 
leg raise test to 70 degrees on the right and to 65 degrees 
on the left, with abduction to 65 degrees bilaterally with 
pain at the maximum.  The knees were nontender, with no 
erythema, effusion, or redness, and anterior drawer and 
McMurray tests were negative.  Bilateral range of motion for 
the knees was from 0 to 115 degrees.  As to the ankles, there 
was no erythema, redness, or effusion, and range of motion 
was 50 degrees from maximal dorsal flexion to the plantar 
extension bilaterally.  The examiner observed that a prior x-
ray evaluation for the shoulders revealed bilateral 
degenerative joint disease and impingement syndrome.  Her 
diagnoses were multiple joint aches and pains, arthralgias, 
and degenerative joint disease of the shoulders.  She opined 
that the veteran's arthralgia was less than likely related to 
military service, noting that although many Gulf War veterans 
complain about arthralgic pain of unknown origin, recent data 
do not support correlation between the above symptoms and 
Gulf War service.  She then observed that the veteran started 
complaining about his shoulder pain a few years past his 
military duty.                        

Analysis of the Claim for Service Connection of Granuloma 
Annulare

The veteran avers that this problem, a chronic rash most 
often present on his forearms, is related to his service in 
the Persian Gulf.  As the record above shows, he admits that 
it did not present until the Fall of 1994, years after his 
discharge from active service.  Moreover, his service medical 
records include no findings pertaining to any type of skin 
rash or disease, including at the time of his release from 
active duty, and the remaining medical evidence of record 
does support the assessment of granuloma annulare around 
1994.  Additionally, the July 2004 VA examiner opined after a 
review of the record and assessment of the veteran that it 
was less likely than not that this disease was related to 
service.  In light of this information and the rest of the 
record, the Board finds that entitlement to service 
connection for a chronic skin rash known as granuloma 
annulare is not warranted on either a direct or presumptive 
basis, as it was not shown in service, or within a year 
thereafter, and has not been related to active service by 
competent medical evidence.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board additionally finds that entitlement to service 
connection for this disease is also not warranted as related 
to an undiagnosed illness in a Persian Gulf War veteran.  
Although the veteran did indeed have qualifying service in 
the Persian Gulf, again, the evidence shows that his 
condition did not manifest until more than three years after 
he returned home.  More importantly, however, this condition 
is indeed diagnosed, which renders it ineligible for service 
connection as an undiagnosed illness.  The medical evidence 
of record additionally does not show the presence of some 
other undiagnosed skin condition as present on the veteran's 
forearms.  Accordingly, service connection is not available 
under this theory of entitlement.  38 U.S.C.A. §§ 101, 1117; 
38 C.F.R. § 3.317.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
so it must be denied.
  
Analysis of the Claim for Service Connection of Degenerative 
Joint Disease and Impingement Syndrome of the Shoulders

The veteran additionally relates that he has had shoulder 
pain since his return from the Persian Gulf, and believes it 
to be the result of an undiagnosed illness as well. The 
record indicates that the veteran did not report such a 
problem at the time of his discharge from active service, and 
his service medical records are negative for any findings 
related to a shoulder disorder.  The Board does not question, 
however, the veteran's assertion that he has had shoulder 
pain since his return from the Persian Gulf.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The veteran relates that his treatment at the Ortman Clinic 
from February 1991 (prior to discharge) to September 1993 
included evaluation for shoulder problems.  Review of these 
records, however, only shows the veteran's report for 
treatment of his left arm in February 1991; the remainder of 
the notations for this provider are at best unclear as to the 
recordation of any shoulder diagnosis or treatment.  The 
record does show that at a July 1991 VA examination, the 
veteran did complain of mild bilateral shoulder pain.  
Clinical evaluation, however, revealed no finding of 
disability, and no pertinent diagnosis was established at 
that time.  At a post-service November 1993 VA examination, 
the veteran complained of bilateral shoulder problems, and 
the examiner diagnosed subjective symptoms of joint 
discomfort and stiffness in the shoulders, quiescent with 
minimal if any symptoms.   

In fact, the record does not include objective confirmation 
of any shoulder disorder until the May 2002 VA joints 
examination, when bilateral degenerative joint disease and 
impingement syndrome of the shoulders was diagnosed in 
conjunction with degenerative findings on companion x-ray 
evaluation.

In light of this history and with consideration of the 
remaining evidence of record, the Board finds that service 
connection for a shoulder disorder, now diagnosed as 
bilateral degenerative joint disease and impingement 
syndrome, is not warranted on a direct or presumptive basis.  
There is no medical indication of any shoulder problem or 
injury occurring during service and no documentation of 
either of these conditions as diagnosed within a year after 
discharge; nor have the currently diagnosed conditions been 
etiologically related to active service by competent medical 
evidence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The Board additionally finds that entitlement to service 
connection for degenerative joint disease and impingement 
syndrome of the shoulders is not warranted as related to an 
undiagnosed illness in a Persian Gulf War veteran.  The 
evidence shows that these conditions did not manifest until 
over 10 years after the veteran returned from the Persian 
Gulf, and nevertheless, they are definitively diagnosed 
(again rendering them ineligible for service connection as an 
undiagnosed illness).  The medical evidence of record also 
does not show the presence of another undiagnosed shoulder 
joint condition.  Therefore, service connection is not 
available under this theory of entitlement.  38 U.S.C.A. §§ 
101, 1117; 38 C.F.R. § 3.317.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of the Claim for Service Connection of Joint Pain in 
the Left Heel, Left Ankle, and Left Knee

The Board initially observes that an unappealed September 
1991 rating decision denied the veteran entitlement to direct 
service connection for the residuals of a gunshot wound to 
the left leg (knee).  The claim was last denied by the Board 
in May 2004, when it determined that there was no new and 
material evidence of record sufficient to reopen the matter.  
The Board therefore finds that with respect to this 
particular joint, the claim remaining on appeal at this time 
is confined to whether entitlement to service connection is 
warranted for joint pain in the left knee, claimed as due to 
undiagnosed illness in a veteran with Persian Gulf War 
service.  (The remainder of the claims addressed here, 
however, are eligible for service connection under direct, 
presumptive, and undiagnosed illness theories.)

There are no pertinent findings in the service medical 
records concerning left heel, ankle, or knee disability at 
the time of the veteran's discharge.  Private medical 
records, however, establish that in September 1977, while 
off-duty, the veteran accidentally shot himself in the back 
of his left knee, causing residual damage to the peroneal 
branch of the popliteal nerve.  Three weeks later, he still 
had continuous left heel pain assessed as causalgia pain, as 
well as definite muscle weakness in the foot.  A March 1978 
service medical record noted many normal findings, but 
minimal to no action of the dorsiflexors, and a September 
1980 service medical examination report noted residual 
sciatic nerve damage and weakness in the dorsiflexors of the 
ankle.  October 1984 and October 1988 reports only noted an 
asymptomatic left leg scar, and there were no pertinent 
findings at the time of the veteran's release from service.  

The Board does note, however, that following service, 
causalgia with pain in the left foot and/or heel, as related 
to the veteran's 1977 gunshot wound to the left knee is a 
repeatedly entered diagnosis and etiology in both private and 
VA treatment records, including in the July 1991 VA 
examination report, a September 1993 note from the Ortman 
Clinic, and the November 1993 VA examination report.

The Board further notes that D.R., in his August 1994 
treatment records, diagnosed the veteran with bilateral 
plantar fascitis, as found on x-ray evaluation, as the cause 
of his left (and right) heel pain.  

A February 2001 VA physician also diagnosed the veteran with 
type I complex regional pain syndrome in response to his 
complaints of a burning discomfort in his left lateral foot 
and heel since the time of his 1977 gunshot wound injury.  
Other VA treatment notes dated in March 2001 and January 2002 
noted chronic left lower extremity/leg pain as related to 
peroneal nerve injury from the gunshot wound. 

The May 2002 VA examiner determined that there was no 
evidence of a chronic bilateral ankle condition despite pain 
complaints (including undiagnosed illness), and reported that 
there were no other identified or undiagnosed joint 
conditions.  He did note, however, in his June 2003 addendum 
opinion, however, that the veteran's prior gunshot wound to 
the left posterior knee area with known sciatic nerve damage 
and loss of dorsiflexion, was a factor to consider in 
relation to the veteran's mild loss of ankle motion as seen 
on clinical evaluation in May 2002.  

Finally, although the veteran reported pain and/or swelling 
in his knees and ankles, the July 2004 VA examiner noted 
little to no clinical abnormal findings with respect to the 
veteran's knees, ankles, heels, or feet.  She did diagnose 
multiple joint aches and pains, as well as arthralgias, but 
also opined that the arthralgias were less than likely 
related to service, including Gulf War service.

Causalgia is defined as persistent severe burning pain, 
usually following injury of a peripheral nerve, accompanied 
by trophic changes.  See Stedman's Medical Dictionary, 27th 
Edition, page 303.  The Board thus finds that the evidence 
preponderates against a finding that the current problems in 
the veteran's left heel, left ankle, and left knee, are 
undiagnosed; rather, the repeated diagnoses of causalgia in 
the record, as well as the February 2001 finding of type I 
complex regional pain syndrome, represent the assessment of 
residual and permanent left lower extremity nerve injury in 
relation to the veteran's 1977 civilian gunshot wound 
accident.  Additionally, with respect to the left heel, there 
is another diagnosis of plantar fascitis as the cause of pain 
of record in August 1994.  The Board does not find, however, 
that the opinions of the May 2002 and July 2004 VA examiners, 
which did not record diagnosed conditions for the left lower 
extremity, place the evidence as to diagnosis into a state of 
relative equipoise.  The May 2002 VA examiner also found no 
undiagnosed conditions, and indicated in his June 2003 
addendum opinion that loss of ankle motion could be related 
to the 1977 gunshot wound with nerve injury and loss of 
dorsiflexion.  The July 2004 VA examiner was also unwilling 
to describe her assessed arthralgia as an undiagnosed 
illness.  

The Board therefore finds that, as the preponderance of the 
competent medical evidence of record establishes that the 
veteran has diagnosed problems in his left heel, left ankle, 
and left knee residual to a civilian gunshot wound with nerve 
injury, these claims are not eligible for service connection 
as related to undiagnosed illness in a Persian Gulf War 
veteran.  38 U.S.C.A. §§ 101, 1117; 38 C.F.R. § 3.317.  
Moreover, service connection for currently diagnosed left 
heel or left ankle causalgia, type I complex regional pain 
syndrome, or left heel plantar fascitis is not warranted on a 
direct basis because the evidence preponderates against a 
finding that any of these conditions are etiologically 
related to the veteran's active service.  Likewise, given the 
extensive evidence of record as to the veteran's 1977 gunshot 
wound injury and its residuals, service connection on a 
presumptive basis is similarly not warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board 
further notes that at his April 2003 local RO hearing, the 
veteran testified that the problems in his left lower 
extremity were the result of his 1977 gunshot wound.  The 
Board has considered the benefit of the doubt rule here, but 
as the preponderance of the evidence is against these claims, 
the evidence is not in equipoise, and there is no basis to 
apply it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of the Claim for Service Connection of Joint Pain in 
the Right Heel, Right Ankle, Right Knee, and Right and Left 
Hips 

The veteran has identified all of these areas as locations 
where he experiences chronic joint pain.  The Board initially 
notes that the service medical records are negative for any 
findings or complaints related to right heel, right ankle, 
right knee, or bilateral hip complaints.  Initial documented 
complaints in these areas, as shown in the medical evidence, 
also arose years after the veteran's departure from service.

As noted, the veteran was diagnosed with right heel plantar 
fascitis, as shown on x-ray evaluation, in August 1994.  As 
such, with this diagnosis, he is ineligible for service 
connection of right heel joint pain as an undiagnosed 
illness.  38 U.S.C.A. §§ 101, 1117; 38 C.F.R. § 3.317.  The 
Board further finds that service connection on a direct or 
presumptive basis is not warranted, as the condition was not 
documented in active service or within a year thereafter, and 
has not been etiologically related to active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Thus, the claim for service connection of right heel joint 
pain, diagnosed as plantar fascitis, will be denied.

The Board further finds, however, that as to the remaining 
claims on appeal (for joint pain in the right ankle, right 
knee, and bilateral hips) warrants service connection as an 
undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 101, 1117; 38 C.F.R. § 3.317.  Service 
connection is not warranted on a direct or presumptive basis, 
for lack of recorded manifestation in service or within a 
year thereafter, as well as lack of any current diagnosis 
related to active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  However, competent medical 
evidence of record includes the July 2004 assessment of 
undiagnosed multiple joint aches and pains and arthralgias, 
substantiated by some clinical loss of motion findings and 
complaints by the veteran (and also seen in earlier medical 
reports of record), rendered by a VA examiner who was able to 
review the entire record.  Again, the veteran is a Persian 
Gulf War veteran, and in light of little contradictory 
evidence of record, the Board finds that service connection 
for these joints (the right ankle, right knee, and bilateral 
hips) is thus warranted as related to undiagnosed illness.  
Congress created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  Accordingly, in a case like this, where 
the evidence does not preponderate against these claims, and 
in recognition of the aforementioned guiding principles and 
with the application of the benefit of the doubt rule, the 
Board finds that the claims should prevail.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Claim for Increased Evaluations for Left Ear Hearing Loss

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  For an increased rating claim, 
the primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking employment, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3 
(2004).  If there is a question as to which evaluation to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based upon the organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability from 
a service-connected hearing loss, VA's Schedule for Rating 
Disabilities (Rating Schedule) establishes auditory acuity 
levels, designated Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (2004); 38 C.F.R. §§ 4.85, 
4.87, DC  6100 to DC 6110 (1998) (effective prior to June 10, 
1999).  The assignment of disability ratings for hearing 
impairment is devised by a mechanical application of the 
Rating Schedule to these numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).  Under the amended 38 
C.F.R. § 4.86, however, when the pure tone threshold at each 
of the four specified frequencies - 1000, 2000, 3000, and 
4000 Hertz (Hz) - is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  When the pure tone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86 (2004); 64 Fed. Reg. 25,202-10 
(May 11, 1999), effective June 10, 1999.

Prior to June 10, 1999, 38 C.F.R. § 3.383 (1998) also 
provided that hearing loss in a nonservice-connected ear was 
considered normal hearing for purposes of computing the 
service-connected disability rating, unless the veteran was 
totally deaf in both ears.  See VAOPGCPREC 32-97; see also 
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The revised 
rating criteria, however, provide that when impaired hearing 
is service-connected in only one ear and the veteran is not 
deaf in both ears, the nonservice-connected ear will be 
assigned a Level I designation for hearing impairment, 
subject to the provisions of 38 C.F.R. § 3.383 (2004).  See 
also 38 C.F.R. § 4.85(f) (2004).

Although the veteran was originally rated under the old 
criteria (in effect prior to June 10, 1999), because his 
increased rating claim was filed in October 2001, only the 
new criteria apply at this time.  See VAOPGCPREC 7-03; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), overruled in part by 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
38 U.S.C. § 5110(g) (West 2002).

Moreover, 38 U.S.C.A. § 1160 was also amended, effective 
December 6, 2002.  See Veterans Benefits Act of 2002, Pub. L. 
107-330, Title I, Section 103, 116 Stat. 2821.  In 
particular, the phrase "total deafness" in the prior 
version of 38 C.F.R. § 3.383 (pertaining to the nonservice-
connected ear) was changed to "deafness."  Now, if the 
service-connected ear is 10 percent or more disabling, the 
deafness of the nonservice-connected ear (whether total or 
partial) is considered in assigning the proper rating.  
Congressional documents concerning enactment of Pub. L. 107-
330 indicate that the intention was to overrule prior caselaw 
(Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer 
v. West, 210 F.3d 1351 (2000)) and to allow VA to consider 
the hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).  This enables VA to pay compensation for such claims 
as if the combined hearing loss in both ears is service 
connected, if certain conditions are met.  

38 C.F.R. § 3.383 was therefore recently amended in order to 
incorporate the changes to 38 U.S.C.A. § 1160, and the 
amendment was also made retroactively effective to December 
6, 2002.  See 69 Fed. Reg. 48,148 (August 9, 2004).  As noted 
in the supplementary information accompanying this regulatory 
amendment, "deafness" is not currently defined in VA 
regulations except in reference to the most severe degrees of 
hearing loss.  Id.  Dorland's Medical Dictionary, 28th 
edition, defines "deafness" as "lack of the sense of 
hearing, or profound hearing loss."  Moderate loss of 
hearing is often called hearing loss.  Id.  Accordingly, 
while Congress intended to eliminate the requirement of total 
deafness in both ears before applying the paired organ 
exception, a veteran must have a specified degree of hearing 
loss independently ratable in the service-connected ear, 
i.e., 10 percent or more, before nonservice-connected hearing 
disability in the other ear can be considered for 
compensation purposes.

The RO may not have provided the veteran with detailed notice 
of these regulatory changes.  However, as discussed earlier 
in this decision, he was notified of the need to submit 
evidence and argument as to the severity of his hearing loss, 
and he was given ample opportunity to submit such evidence 
and argument.  Furthermore, as noted above, the evaluation of 
hearing loss is based on a "mechanical application" of the 
Rating Schedule; the appropriate rating for assignment is to 
be based solely on audiometric data obtained through testing.  
In light of the audiometric data that has been obtained in 
this case, it is clear that none of the amendments in 
question can negatively affect the outcome of the veteran's 
claim.  Accordingly, the Board finds that he is not 
prejudiced by the Board's consideration of those amendments 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

At the time of this claim, the veteran reported that hearing 
loss in his service-connected left ear was significantly 
worse than when previously evaluated by VA.  He was 
originally service-connected for left ear hearing loss at a 
noncompensable (0 percent) level, effective from May 9, 1991.  
In a November 2004 rating decision issued during the pendency 
of this appeal, the RO increased the veteran's rating to 10 
percent, effective from December 17, 2003, and the veteran 
thereafter continued his appeal.  Thus, staged ratings are at 
issue at this time  (for a compensable rating prior to 
December 17, 2003, and for a rating in excess of 10 percent 
from that date).

The record now includes the results of two new and pertinent 
audiological evaluations.  On an authorized VA audiological 
evaluation of the veteran in December 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
65
65
LEFT
25
30
65
70
75

These findings were analyzed to reveal a puretone average of 
55 decibels (dB) in the right ear and of 60 dB in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and of 76 percent in the left 
ear, using the Maryland CNC test.

Then, on an authorized VA audiological evaluation in December 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
75
80
LEFT
30
35
70
80
80

These findings were analyzed to reveal a puretone average of 
64 dB in the right ear and 66 dB in the left ear.  Speech 
audiometry noted speech recognition ability of 96 percent in 
the right ear and 72 percent in the left ear, using the 
Maryland CNC test.

Analysis of the Claim for Increased Ratings Before and After 
December 17, 2003

As described above, under the "old" criteria in effect 
prior to December 6, 2002, if a veteran was service-connected 
for hearing loss in only one ear and did not have total 
deafness in both ears, his other ear was considered normal 
(Level I) for evaluation purposes.  38 U.S.C.A. § 1160 (West 
2002); 38 C.F.R. § 3.383 (2002).  Here, the pertinent medical 
evidence for this period of the claim - the results of the 
December 2001 VA audiological evaluation - indicates that the 
veteran was not totally deaf in both ears.  Using the results 
of this examination, which showed a puretone average of 60 dB 
in the service-connected left ear with speech recognition 
ability of 76 percent, the veteran had Level IV hearing 
impairment under Table VI of 38 C.F.R. § 4.85.  This level, 
combined with the requisite assignment of Level I hearing 
impairment for the nonservice-connected right ear, 
establishes only a noncompensable rating (0 percent) under 
Table VII of 38 C.F.R. § 4.85.  Thus, the veteran is entitled 
to no more than that rating for the period of the claim prior 
to December 17, 2003 (under the "old" criteria as in effect 
before December 6, 2002).

The Board acknowledges that the "new" criteria for rating 
unilateral hearing loss, in effect from December 6, 2002, are 
more liberal.  As noted, however, they require that hearing 
impairment in the service-connected ear be compensable to a 
degree of 10 percent or more before the impairment occasioned 
by the nonservice-connected ear may be considered.  
38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. § 3.383 (2004).  
Here, the results of the December 2001 VA evaluation 
demonstrate that the veteran had only Level IV acuity in the 
service-connected left ear.  Using the results of the 
December 2003 VA evaluation, however, which show a puretone 
average of 66 dB in the service-connected left ear with 
speech recognition ability of 72 percent, the veteran now has 
Level VI hearing impairment under Table VI of 38 C.F.R. 
§ 4.85.  This evidence also indicates that the veteran is not 
deaf in both ears.

Accordingly, considering the left ear alone at its new Level 
VI acuity, i.e, assuming for the moment that the right ear 
has Level I acuity, the veteran would still receive a 
noncompensable rating for his service-connected left ear 
under Table VII of 38 C.F.R. § 4.85.  And, because the left 
ear is not independently ratable at 10 percent or more (which 
would require a designation of Level X or Level XI for this 
ear), the actual impairment in the veteran's nonservice-
connected right ear (as measured at the December 2003 VA 
examination) may not be considered.  (That is, this ear may 
only be considered as normal, or at Level I, for rating 
purposes.)  For these reasons, it appears that no more than a 
0 percent (noncompensable) evaluation is warranted for the 
period of the claim from December 17, 2003.  

The Board is aware that the RO, in its November 2004 rating 
decision, increased the veteran's disability rating to 10 
percent in his service-connected left ear, by using the 
clinical findings for both ears as documented in the December 
2003 VA audiological evaluation report, even though 
audiological findings for the left ear did not appear 
independently to establish a 10 percent rating for that ear 
so as to warrant consideration of the audiological findings 
for the nonservice-connected right ear for rating purposes.  
However, the Board notes that the issue remaining before it 
at this time concerns only whether the veteran is entitled to 
more than a 10 percent rating for the period of the claim 
from December 17, 2003.  In any case, as explained above, the 
evidence clearly does not warrant the assignment of an 
evaluation in excess of that percentage.  The Board therefore 
concludes that for this claim, no more than a noncompensable 
rating is warranted for the period prior to December 17, 
2003, and a rating in excess of 10 percent from December 17, 
2003, is similarly not warranted.  38 C.F.R. § 4.85, DC 6100. 

The Board has also contemplated extraschedular evaluation in 
this case, but finds that there has been no showing that the 
veteran's left ear hearing loss has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the assigned ratings; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) is not warranted.  
See  38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for granuloma annulare is denied.

Service connection for degenerative joint disease and 
impingement syndrome of the shoulders is denied.

Service connection for causalgia and type I complex regional 
pain syndrome of the left knee, claimed as due to undiagnosed 
illness, is denied.

Service connection for causalgia and type I complex regional 
pain syndrome of the left ankle and left heel, as well as for 
left heel plantar fascitis, is denied.

Service connection for right heel plantar fascitis is denied.

Service connection for joint pain of the right ankle, right 
knee, and right and left hips is granted.

A compensable evaluation for left ear hearing loss prior to 
December 17, 2003, is denied.

An evaluation in excess of 10 percent for left ear hearing 
loss from December 17, 2003, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


